Exhibit 10.28




FIRST AMENDMENT OF
FIRST COMMUNITY FINANCIAL
EMPLOYMENT AGREEMENT
WITH DONN P. DOMICO
This FIRST AMENDMENT OF EMPLOYMENT AGREEMENT is made and entered into as of
December 18, 2014 (the “Effective Date”), by and among FIRST COMMUNITY FINANCIAL
PARTNERS, INC. (“FCFP”), FIRST COMMUNITY FINANCIAL BANK (the “Bank,” and
together with FCFP, the “Employer”), and DONN P. DOMICO (“Executive,” and
together with the Employer, the “Parties”).
RECITALS
A.    The Parties have made and entered into that certain Employment Agreement,
effective March 12, 2013 (the “Agreement”).
B.    Pursuant to Section 18 of the Agreement, the Agreement may be amended by
written agreement signed by the Parties.
C.    The Parties desire to remove the requirement in the Agreement that
Executive be nominated to serve as a member of the Board of Directors of the
Bank.
AGREEMENT
In consideration of the foregoing and the mutual promises and covenants of the
Parties set forth in this Amendment, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby expressly agree as follows:
1.The fourth sentence of Section 2 of the Agreement is deleted in its entirety
(which sentence had provided as follows: “During the Employment Period,
Executive shall be nominated to serve as a member of the Bank Board, subject to
the election of the applicable shareholders”.
2.In all other respects, the Agreement shall remain unchanged and in full force
and effect.
[Signature page follows.]





--------------------------------------------------------------------------------

Exhibit 10.28




IN WITNESS WHEREOF, each of FCFP and the Bank has caused this Amendment to be
executed in its name and on its behalf, and Executive acknowledges understanding
and acceptance of, and agrees to, the terms of this Amendment, all as of the
Effective Date.
FIRST COMMUNITY FINANCIAL PARTNERS, INC.
By: /s/George Barr    
Print Name:         George Barr                
Title:         Chairman of the Board of Directors        
FIRST COMMUNITY FINANCIAL BANK
By: /s/George Barr    
Print Name:         George Barr                
Title:         Chairman of the Board of Directors        
DONN P. DOMICO
/s/Donn P. Domico    


2

